                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

Civil Action No. 12-cv-03077-RM-KLM
(Consolidated with Civil Action No. 13-cv-01217-RM-KLM)

FIDELITY NATIONAL TITLE INSURANCE COMPANY, a California corporation,

       Plaintiff,

v.

PITKIN COUNTY TITLE, INC.

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on Plaintiff Fidelity National Title Insurance Company’s

Unopposed Motion for Restricted Access Regarding Fidelity’s Motion for Appellate Attorneys’

Fees and Costs and its Supporting Exhibits (“Motion”) (ECF No. 316). Specifically, Plaintiff

requests a Level 1 restriction on the following: (1) its motion for appellate attorney’s fees (ECF

No. 317); (2) its affidavit in support of such fees; and (3) the redacted billing statements. Plaintiff

asserts such documents contain confidential information such as the services performed,

payments made to counsel, negotiated hourly rates, litigation tactics, and communications

protected by the attorney-client privilege and work product doctrine. Plaintiff asserts that

disclosure of this information would injure it in future lawsuits. Finally, Plaintiff contends no

alternative to restriction is practical. The Court disagrees.

       The Court finds the motion contains no confidential information; the amount of fees and

costs sought by Plaintiff is not confidential. If that were the case, then every motion for fees

would be subject to restriction. The same holds true for Ms. Well’s affidavit filed in support of
the motion for fees. Plaintiff argues its hourly rates are negotiated through a private contract, but

the Court rejects this argument as surely all rates between an attorney and the client are

negotiated through a private contract. Finally, the Court finds the billing statements themselves

are subject to disclosure as they are redacted; what limited unredacted information that is

revealed fails to disclose any attorney-client communication, attorney work product, or

confidential information which would result in a clearly defined and serious injury. Contrary to

what Plaintiff summarily claims, a reviewer may not glean litigation strategy for future lawsuits

from the filings. See JetAway Aviation, LLC v. Bd. of Cty. Comm’rs of Cty. of Montrose, Colo.,

754 F.3d 824, 826-7 (10th Cir. 2014) (“To overcome this presumption against sealing, the party

seeking to seal records must articulate a real and substantial interest that justifies depriving the

public of access to the records that inform our decision-making process.” (quotation marks and

citation omitted)); D.C.COLO.LCivR 7.2 (setting forth movant’s burden to show public access

should be denied). It is therefore

         ORDERED that Plaintiff Fidelity National Title Insurance Company’s Unopposed

Motion for Restricted Access Regarding Fidelity’s Motion for Appellate Attorneys’ Fees and

Costs and its Supporting Exhibits (ECF No. 316) is DENIED; and it is

         FURTHER ORDERED that the Clerk shall unrestrict ECF No. 317, 317-1, 317-2, and

317-3.

         DATED this 9th day of April, 2019.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge



                                                  2
